

SECOND AMENDMENT TO THIRD
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(this “Agreement”), is made and entered into as of May 9, 2016, by and among OHA
INVESTMENT CORPORATION (formerly known as NGP Capital Resources Company), a
Maryland corporation (the “Borrower”), the several banks and other financial
institutions from time to time party hereto (collectively, the “Lenders”) and
SUNTRUST BANK, in its capacity as Administrative Agent for the Lenders (the
“Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Third Amended and Restated Revolving Credit Agreement, dated as of May
23, 2013 (as amended by that certain First Amendment to Third Amended and
Restated Revolving Credit Agreement dated as of September 29, 2014, and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders have made certain financial accommodations
available to the Borrower;
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:
1.Amendments. The amendments set forth in this Section 1 are referred to herein
as the “Amendments”.
(a)    Section 1.1 of the Credit Agreement is hereby amended by replacing the
definitions of “Commitment Termination Date” and “Senior Revolving Commitment
Amount” in their entirety with the following definitions:
“Commitment Termination Date” shall mean the earliest of (i) July 29, 2016, (ii)
the date on which the Aggregate Commitments are terminated pursuant to Section
2.7 and (iii) the date on which all amounts outstanding under this Agreement
have been declared or have automatically become due and payable (whether by
acceleration or otherwise).
“Senior Revolving Commitment Amount” shall mean the aggregate principal amount
of the Senior Revolving Commitments from time to time. On the Second Amendment
Effective Date, the Senior Revolving Commitment Amount equals $54,000,000.




22249337.6.BUSINESS

--------------------------------------------------------------------------------




(b)    Section 1.1 of the Credit Agreement is hereby amended by adding the
definitions of “Extension Period” and “Second Amendment Effective Date” in the
appropriate alphabetical order:
“Extension Period” shall mean the period commencing on the Second Amendment
Effective Date and ending on the Commitment Termination Date.
“Second Amendment Effective Date” shall mean May 9, 2016.
(c)    Section 2.2 of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:
“Notwithstanding the foregoing to the contrary, during the Extension Period, the
Borrower shall not request and the Lenders shall not be required to make any new
Senior Revolving Loans.”
(d)    Section 2.10 of the Credit Agreement is hereby amended by adding the
following clause (c) thereto:
“(c)    Immediately upon receipt by the Borrower or any of its Subsidiaries of
cash proceeds from any returns of capital as a result of the refinancing,
maturity or extinguishment of any portfolio investment, the Borrower shall
prepay the Senior Revolving Loans in an amount equal to 100% of such proceeds
received at the time of such refinancing, maturity or extinguishment, net of
commissions, other reasonable and customary transaction costs, fees and expenses
and taxes properly attributable to such transaction and payable by the Borrower
in connection therewith (in each case, paid to non-Affiliates). Each prepayment
shall be applied ratably to Base Rate Loans to the full extent thereof, and then
to Eurodollar Loans to the full extent thereof. Notwithstanding the foregoing,
returns of capital required to be applied to the prepayment of the Senior
Revolving Loans pursuant to this Section 2.10(c) shall exclude the amounts
determined by the Borrower in good faith to be necessary for the Borrower to
make all required dividends and distributions to (i) maintain its status as a
RIC under the Code and (ii) eliminate any income tax liability or excise tax
liability on the Borrower, in each case, with respect to any taxable year or
calendar year of the Borrower imposed by Section 4982 of the Code.”
(e)    Section 2.12(b) of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:
“For the avoidance of doubt, no commitment fee shall be due and payable by the
Borrower pursuant to this Section 2.12(b) during the Extension Period.”
(f)    Section 2.20(a) of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:
“Notwithstanding the foregoing to the contrary, during the Extension Period, the
Borrower shall not request and the Issuing Lender shall not be required to issue
any new Letter of Credit.”




2


22249337.6.BUSINESS

--------------------------------------------------------------------------------




(g)    Article VII of the Credit Agreement is hereby amended by adding a new
Section 7.13 to the end of such Article as follows:
“Section 7.13.    Returns on Capital. The Borrower will not, and will not permit
any of its Subsidiaries to, receive non-cash returns on capital as a result of
the refinancing, maturity or extinguishment of any portfolio investment except
in connection with any restructuring, workout or bankruptcy proceeding with
respect to any such portfolio investment to the extent the Borrower or such
Subsidiary does not reasonably have the option, at the time of receipt of such
non-cash return, of receiving cash in an amount equal to at least the par value
of its initial investment.”
(h)    The Credit Agreement is hereby amended by replacing Schedule II to the
Credit Agreement with Schedule II attached hereto as Exhibit A.
2.    Conditions to Effectiveness. Notwithstanding any other provision of this
Agreement and without affecting in any manner the rights of the Lenders
hereunder, it is understood and agreed that this Agreement shall become
effective upon satisfaction of the following conditions: (i) the Administrative
Agent shall have received executed counterparts to this Agreement from the
Borrower and the Lenders, (ii) the Administrative Agent shall have received from
the Borrower a duly executed Compliance Certificate dated as of the Second
Amendment Effective Date (the “Second Amendment Compliance Certificate”) in form
and substance reasonably satisfactory to the Administrative Agent, (iii) the
Borrower shall have paid to each Lender consenting to the Amendments (each such
Lender, a “Consenting Lender”) an upfront fee in an amount equal to 0.10% of
such Consenting Lender’s Senior Revolving Commitment as in effect on the Second
Amendment Effective Date after giving effect to the Amendments (including, for
the avoidance of doubt, the reduction of the Senior Revolving Commitment
Amount), (iv) to the extent the Borrower is invoiced prior to the Second
Amendment Effective Date, reimbursement or payment of its costs and expenses
incurred in connection with this Agreement or the Credit Agreement (including
reasonable fees, charges and disbursements of King & Spalding LLP, counsel to
the Administrative Agent), and (v) the Administrative Agent shall have received
a certificate from an authorized officer of the Borrower in form and substance
reasonably satisfactory to the Administrative Agent (a) certifying as to the
incumbency of the officers of the Borrower executing this Agreement, (b)
attaching resolutions of the board of directors of the Borrower approving this
Agreement or confirming that resolutions previously adopted by the board of
directors of the Borrower authorizing, among other things, amendments to the
Credit Agreement have not been modified or replaced since the date of such
resolutions, (c) attaching articles or certificate of incorporation, bylaws or
comparable organizational documents of the Borrower and (d) attaching a
bring-down good standing certificate of the Borrower from the Secretary of State
or comparable office of the jurisdiction of organization of the Borrower.
3.    Additional Covenant. Notwithstanding anything in the Credit Agreement to
the contrary, the Borrower shall not be permitted to pay management or incentive
fees (excluding, for the avoidance of doubt, any payments to reimburse (x) the
costs and expenses of Oak Hill Advisors, L.P. (the “External Advisor”) or (y)
any indemnification payments owed to the External Advisor) pursuant to (i) the
Investment Advisory Agreement, dated as of September 30, 2014, by and between
the Borrower and the External Advisor or (ii) the Administration Agreement,
dated as of September


3


22249337.6.BUSINESS

--------------------------------------------------------------------------------




30, 2014 by and between the Borrower and the External Advisor. The failure of
the Borrower to comply with this Section 3 shall constitute an immediate Event
of Default pursuant to Section 8.1(d) of the Credit Agreement for which there is
no cure or remedy.
4.    Interest Determination. Notwithstanding anything in the Credit Agreement
to the contrary, the Borrower, the Administrative Agent and the Lenders
acknowledge that as of the Second Amendment Effective Date, the interest rate
applicable to the outstanding Senior Revolving Loans or the letter credit fee,
as the case may be, shall be calculated with reference to the Applicable Margin
based on Level III set forth on Schedule I to the Credit Agreement.
5.    Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Agreement, the Borrower hereby
represents and warrants to the Lenders and the Administrative Agent that:
(a)    The Borrower and each of its Subsidiaries (other than any Foreclosed
Subsidiary) (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified would not reasonably be
expected to result in a Material Adverse Effect;
(b)    The execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party are within the Borrower’s organizational powers
and have been duly authorized by all necessary organizational, and if required,
shareholder, partner or member, action;
(c)    The execution, delivery and performance by the Borrower of this Agreement
and of the other Loan Documents to which it is a party (i) do not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect, (ii) will not violate any Requirements of Law applicable
to the Borrower or any of its Subsidiaries or any judgment, order or ruling of
any Governmental Authority, (iii) will not violate or result in a default under
any indenture, material agreement or other material instrument binding on the
Borrower or any of its Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (iv) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, except Liens (if any)
created under the Loan Documents;
(d)    This Agreement has been duly executed and delivered for the benefit of or
on behalf of the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms
except as the enforceability hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights and
remedies in general; and


4


22249337.6.BUSINESS

--------------------------------------------------------------------------------




(e)    After giving effect to this Agreement, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.
6.    Acknowledgment of Perfection of Security Interest. The Borrower hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Credit
Agreement and the other Loan Documents.
7.    Effect of Agreement. Except as set forth expressly herein, on and after
the Second Amendment Effective Date, all terms of the Credit Agreement, as
amended hereby on the Second Amendment Effective Date, and the other Loan
Documents shall be and remain in full force and effect and shall constitute the
legal, valid, binding and enforceable obligations of the Borrower to the Lenders
and the Administrative Agent. The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Agreement
shall constitute a Loan Document for all purposes of the Credit Agreement.
8.    Governing Law.
(a)    This Agreement shall be construed in accordance with and be governed by
the law (without giving effect to the conflict of law principles thereof) of the
State of New York.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the United States District
Court of the Southern District of New York, and of any state court of the State
of New York sitting in New York County and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.
(c)    The Borrower irrevocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of Section 10.5 of the Credit Agreement
and brought in any court referred to in paragraph (b) of Section 10.5 of the
Credit Agreement. Each of the parties hereto irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


5


22249337.6.BUSINESS

--------------------------------------------------------------------------------




(d)    Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 10.1 of the Credit
Agreement. Nothing in this Agreement or in any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
law.
9.    No Novation. This Agreement is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement or an accord
and satisfaction in regard thereto.
10.    Counterparts. This Agreement may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Agreement by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.
11.    Binding Nature. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
12.    Entire Understanding. This Agreement sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.
[Signature Pages To Follow]




6


22249337.6.BUSINESS

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal in the case of the Borrower, by its respective authorized
officers as of the day and year first above written.
BORROWER:
OHA INVESTMENT CORPORATION
By:    /s/ Steven Wayne    
    Name: Steven Wayne
    Title: President


[Signature Page to Second Amendment to Third Amended and Restated Revolving
Credit Agreement]

--------------------------------------------------------------------------------





LENDERS:
SUNTRUST BANK, as a Lender and as Administrative Agent
By:    /s/ Doug Kennedy    
    Name: Doug Kennedy
    Title: Director

COMERICA BANK, as a Lender
By:    /s/ Brandon M. White    
    Name: Brandon M. White
    Title: Vice President


[Signature Page to Second Amendment to Third Amended and Restated Revolving
Credit Agreement]

--------------------------------------------------------------------------------





SOVEREIGN BANK, as a Lender
By:    /s/ Patrick L. Johnson    
    Name: Patrick L. Johnson
    Title: Senior Vice President


[Signature Page to Second Amendment to Third Amended and Restated Revolving
Credit Agreement]

--------------------------------------------------------------------------------





RAYMOND JAMES BANK, NA., as a Lender
By:    /s/ H. Fred Coble Jr.    
    Name: H. Fred Coble Jr.
    Title: Senior Vice President

Exhibit A


See attached.

Schedule II


COMMITMENT AMOUNTS




SunTrust Bank
$18,750,000
Comerica Bank
$16,500,000
Sovereign Bank
$11,250,000
Raymond James
$7,500,000
Total
$54,000,000





[Signature Page to Second Amendment to Third Amended and Restated Revolving
Credit Agreement]